Citation Nr: 1417966	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-05 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a thyroid disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service in from September 1968 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in September 2013, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board. 


FINDINGS OF FACT

1.  A low back disability is not etiologically related to the Veteran's active service and thoracolumbar spine arthritis was not shown to be present within one year of the Veteran's separation from active service.  

2.  A neck disability is not etiologically related to the Veteran's active service and cervical spine arthritis was not shown to be present within one year of the Veteran's separation from active service. 

3.  A bilateral knee disability is not etiologically related to the Veteran's active service and bilateral knee arthritis was not shown to be present within one year of the Veteran's separation from active service.

4.  A thyroid disability is not etiologically related to the Veteran's active service, to include herbicide exposure sustained therein, and an endocrinopathy was not diagnosed within one year of the Veteran's separation from active service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service and the incurrence or aggravation of thoracolumbar spine arthritis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A neck disability was not incurred in or aggravated by active service and the incurrence or aggravation of cervical spine arthritis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  A bilateral knee disability was not incurred in or aggravated by active service and the incurrence or aggravation of bilateral knee arthritis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  A thyroid disability was not incurred in or aggravated by active service and the incurrence or aggravation of a thyroid disability or endocrinopathy during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in January 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records and service personnel records are of record.  VA Medical Center treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis or endocrinopathies to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include certain cardiac disabilities and endocrinopathies, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a Veteran was exposed to an herbicide agent during active service and manifests certain disabilities to a compensable degree any time after such service, those disabilities will be service connected even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Low Back, Neck, and Bilateral Knee Disabilities

The Veteran has asserted that he has low back, neck, and bilateral knee disabilities as a result of active service.  Specifically, the Veteran has reported that low back, neck, and knee disabilities are a result of jumping from helicopters at low levels with packs of various weights.  

A review of the service medical records is silent for complaints of or treatment for any low back, neck, or knee disabilities.  At a July 1970 separation examination, the Veteran's neck, spine, and lower extremities were all found to be clinically normal upon physical examination.  Further, there is no indication from the separation examination report that the examiner found any evidence of symptoms that could be attributed to a low back, neck, or knee disability at the time of the Veteran's separation from active service.

A review of the post-service medical records shows that the Veteran receives treatment at a VA Medical Center for various disabilities, to include low back, neck, and knee disabilities.  However, there is no indication from the treatment notes of record that the Veteran has been found to have a low back, neck, or knee disability that is related to his active service.  Specifically, in January 2002, the Veteran was seen for complaints of left knee pain that had been present for ten to twelve years, reported to have been incurred by falling from a bull.  The Veteran was ultimately diagnosed with bilateral knee arthritis and underwent total left knee arthroplasty in 2010.  In August 2007, the Veteran was seen for reports of neck, back, and flank pain after being thrown from a horse.  

At a November 2013 VA examination, the Veteran reported that low back, neck, and knee disabilities were a result of his active service.  He specifically reported that in the course of his duties, he was required to do a lot of lifting and that he experienced low back, neck, and knee pain during active service.  However, he denied any specific injury or trauma to the low back, neck, and knees.  He further reported that he continued to experience low back, neck, and knee pain following separation from active service, but did not see a doctor for his symptoms until the pain worsened.  The examiner diagnosed lumbar degeneraative disc disease with a date of diagnosis in 2011, degenerative arthritis in both knees since approximately the 1990s, and cervical degenerative disc disease with an unknown date of diagnosis.  

The examiner opined that it was less likely as not that lumbar and cervical degenerative disc disease and bilateral knee arthritis was related to his active service.  The examiner noted that although jumping from helicopters at a low level and working on a bulk fuel farm for two years could stress the muscles and joints, there was no documentation in the service medical records that actually occurred as the Veteran was not treated for or diagnosed with any low back, neck, or knee disability while in active service.  Additionally, the Veteran specifically denied traumatic injuries to his back, neck, and knees at the VA examination and the examiner noted that the most common risk factor for degnerative arthritis was age.  The examiner further noted that the Veteran had a long post-service occupational history of training horses and participating in rodeos.  Specifically, the Veteran reported that he was thrown from a bull in the 1980s and that the injury resulted in left knee surgery for an anterior cruciate ligament (ACL) tear and removal of bone fragments.  Additionally, the examiner noted that the Veteran's VA Medical Center treatment records documented that the Veteran was thrown from a horse in 2007 and that he sustained back and neck injuries as a result.  In sum, the examiner concluded that the Veteran's lumbar and cervical spine degenerative disc disease and his bilateral knee arthritis were more likely due to age and post-service trauma secondary to his 30 year occupational history of training horses and participating in rodeos rather than his two year history working on a bulk fuel farm and jumping from helicopters at low level while in active service, especially considering that there was no history of trauma during service.

The Board finds that the November 2013 VA examination and opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

While the Veteran is competent to report symptoms of pain during service and since service and lay persons are competent to provide opinions on some medical issues; the issues of whether his current low back, neck, and knee disabilities are related to his active service falls outside the realm of common knowlegde of a lay person.  That is especially the case when consideration is given to the evidence of record indicating that the Veteran had post-service injuries to the low back, neck, and knees.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on those issues.  

Additionally, there is no indication from the record that the Veteran was diagnosed with arthritis of the low back, neck, or knees within one year of separation from active service.  Therefore, presumptive service connection is not warranted.  

In sum, there is no indication that the Veteran was treated for or diagnosed with a low back, neck, or knee disability while in active service.  Additionally, there is no evidence of trauma to the low back, neck, or knees while the Veteran was in active service.  The Veteran was not diagnosed with arthrits of the knees or lumbar and cervical spine degenerative disc disease until many years following separtion from active service.  A VA examiner has competently and persuasively opined that the Veteran's low back, neck, and knee disabilities are more likely due to age and post-service trauma and there is no competent opinion to the contrary.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for low back, neck, and knee disabilities is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Thyroid Disability

The Veteran has asserted that he has a thyroid disability that is related to exposure to herbicides while serving in the Republic of Vietnam. 

While the evidence of record shows that the Veteran had service in the Republic of Vietnam and so, is presumed to have been exposed to herbicides, thyroid disabilities and other endocrinopathies are not disabilities that are presumed to be a result of exposure to herbicides.  Accordingly, presumptive service connection for a thyroid disability as a result of exposure to herbicides is not warranted.  Therefore, the Board will address other theories of entitlement.  

The service medical records are silent for treatment for or diagnosis of any thyroid disability during active service.  At a July 1970 separation examination, the Veteran's neck and endocrine system were found to be clinically normal upon examination.  There is no other indication from the examination report that the Veteran had any thyroid disability, or symptoms attributable to any thyroid disability, at the time of separation from active service.  

A review of the post-service medical records shows that the Veteran receives treatment at a VA Medical Center for a thyroid disability.  However, there is no indication from the treatment notes of record that the Veteran's thyroid disability has been related to his active service, to include herbicide exposure sustained during service.  

At a November 2013 VA examination, the Veteran reported that for the last several years he had been feeling tired and had no energy.  He reported that a physician at the VA Medical Center diagnosed hypothyroidism.  The Veteran was started on medication, but had not seen any improvement in his energy level.  The examiner confirmed the diagnosis of hypothyroidism as the Veteran was on medication and noted a date of diagnosis of April 2010.  The examiner opined that it was less likely as not that the Veteran's hypothyroidism was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was no evidence of thyroid disease during active service and VA Medical Center treatment records did not show elevated thyroid stimulating hormone (TSH) levels to support the diagnosis of hypothyroidism.  Further, the examiner noted that a review of the medical literature did not reveal credible peer reviewed studies supporting the presumption that exposure to herbicides could cause hypothyroidism.  

The Board finds that the November 2013 VA examination and opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, considered relevant medical studies, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

While the Veteran might sincerely believe that he has hypothyroidism related to active service, or herbicide exposure sustained therein, and lay persons are competent to provide opinions on some medical issues; the issue of whether his hypothyroidism is related to active service or herbicide exposure falls outside the realm of common knowlegde of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on that issue. 

Further, there is no evidence of record showing that the Veteran was diagnosed with hypothyroidism within one year of his separation from active service.  Therefore, presumptive service connection is not applicable.  

In sum, there is no indication that the Veteran had a thyroid disability while in active service.  The Veteran was not diagnosed with a thyroid disability within one year of his separation from active service and thyroid disabilities are not presumed to be related to exposure to herbicides.  The VA examiner has competently and persuasively opined that the Veteran's hypothyroidism is not related to his active service or herbicide exposure during service and there is no competent opinion to the contrary.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a thyroid disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a thyroid disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


